DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued drawing objection is hereby withdrawn in view of amended FIG. 2 and FIG. 7.

	The previously issued claim objections are hereby withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1, 4, and 5 in the reply filed on September 28, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1, 4, and 5 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a light guide section formed to expose the light receiving section along a light incident direction from a light incident side end of the semiconductor substrate” (claim 1).

 	As to claim 1, Nishimura et al. (U.S. Patent Publication No. 2020/0168749 A1), as cited in the IDS and hereafter “Nishimura”, is the closest prior art.  Nishimura teaches an edge incident type semiconductor light receiving device (FIG. 3), a light receiving section 2 on a main surface side (interior horizontal surface of indent formed in 10 by 25) of a semiconductor substrate 10, a light incident (light emitted from point B) in parallel to the main surface to enter the light receiving section, a light guide section (portion of 10 along which light from B travels therethrough), a reflection section 22a having a predetermined intersection angle (interior angle formed by 22a and horizontal portion of 25 indented in 10) with the main surface is provided at an end of the light guide section in the light incident direction, the semiconductor substrate 10 is a group IV semiconductor (Si) substrate that absorbs incident light (paragraph [0031]), a mount substrate 25 having a mount substrate reflection section facing the light guide section is provided on a back surface side (bottom surface of 10) of the semiconductor substrate, the light reflected by the reflection section is reflected toward the mount substrate reflection section, and the mount substrate reflection section is configured to reflect a light reflected by the reflection section toward the light receiving section.

    PNG
    media_image1.png
    650
    1015
    media_image1.png
    Greyscale

 	However, Nishimura does not teach a light guide section formed to expose the light receiving section along a light incident direction from a light incident side end of the semiconductor substrate because Nishimura’s light guide section is simply a portion of the semiconductor substrate 10 and therefore cannot expose the light receiving section.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829